Citation Nr: 1641883	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  14-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in July 2016.  A transcript of that hearing is of record.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD has been shown to have resulted in total occupational and social impairment.

2.  In view of the 100 percent schedular rating for PTSD, there is no longer a controversy with respect to the question of the Veteran's entitlement to TDIU.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The question of whether the Veteran is entitled to an award of TDIU is now moot, warranting dismissal of the appeal as to this part of the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In February 2010, the Veteran submitted statements from two former coworkers, who commented on how the Veteran's job as a middle school teacher caused a lot of stress and anxiety on him and aggravated his PTSD symptoms.  He also submitted a statement dated January 2010 from his VA mental health provider.  In it, the author indicated that the Veteran had been treated for PTSD since February 2008 and was currently in group and individual outpatient treatment.  The author noted that the Veteran's initial assessment revealed significant subjective distress and functional impairment, and that his prognosis for return to normal stage was poor.

At the July 2016 Board hearing, the Veteran reported nightmares, problems sleeping, anxiety, anger issues (especially in crowded situations), depression, and suicidal ideation.  He stated that he lacks motivation and that he has gone for more than a week without taking a shower or shaving.  He indicated that he does not socialize, to include going out with his wife.  He stated that he had lost any desire to do previously enjoyable things, such as reading, fishing, and hunting.  He stated that he experiences suicidal ideation once a month, usually worse from November to May.  He explained that he does not report such suicidal ideation because he does not want to return to in-patient psychiatric treatment.  He suggested that he would vehemently resist any attempt to put him in a psychiatric hospital.  He reported anger issues on an almost daily basis.  He described an episode of road rage, in which he got out of the car and confronted the other driver.  He indicated coming close to physical altercations at least twice.  He added that he goes to stores in hours when there are few people to avoid crowds.  He explained that he gets anxiety attacks whenever he is surrounded by large amounts of people.  He stated that he has only two friends, both of which reside out-of-state.  He reported having issues with his sister and getting in arguments with her.  He stated that sleeping difficulties impact his functioning, as they make him tired and irritable.  With regard to his work history, the Veteran indicated that he last worked in 2009 as a history teacher.  He explained that he quit his job after an incident at work, in which he had thoughts of assaulting a student.  He said that he related this episode to his treatment provider and that the latter recommended quitting.  The Veteran also reported flashbacks triggered by loud noises.

The Veteran underwent a VA examination in May 2010.  He stated that he avoids people as much as possible because they make him uncomfortable and because he is afraid that his temper will get him into physical altercations.  He related a recent event, in which he had homicidal thoughts directed at a bartender.  He reported multiple episodes of road rage.  The examiner noted that he had taught school for four years but was becoming so stressed out in the classroom and so irritable with the students that he talked it over with his doctor who suggested quitting.  The Veteran also reported memory and concentration issues, including forgetting to take a shower.  He stated that he has little social contact and that he had a poor relationship with his supervisors, coworkers, and students in his last teaching job.  The VA examiner opined that the Veteran could handle a job where he did not have to work very closely with anyone, but it was unlikely that he could go back to teaching.

In February 2011, the Veteran, through his representative, submitted a November 2010 psychiatric impairment questionnaire completed by the Veteran's treating VA psychologist.  The questionnaire shows a GAF score of 50.  The author noted the following symptoms: deficiencies in family relations; obsessional rituals which interfere with routine activities; persistent irrational fears; deficiencies in work; deficiencies in mood; difficulty in adapting to stressful circumstances; intrusive recollections of a traumatic experience; unprovoked hostility and irritability, deficiencies in judgment, and suicidal ideation.  The author further noted that the Veteran is markedly limited in abilities to maintain attention and concentration; to perform activities within a schedule; to work with others; to complete a normal workweek; and to travel to unfamiliar places or use public transportation.  The author opined that the Veteran would not be capable of performing full-time competitive work, as he would likely perform poorly, miss work frequently, and be at risk for outbursts of anger and violence.  The author noted a history of inconsistent jobs.

In June 2015, VA received a statement from the Veteran, dated January 2015.  In it, the Veteran described his daily life activities.  As to his ability to work, he stressed his inability to be around other people.  He explained that, in order to work with people again, he would need to be heavily medicated, which is not a realistic option.

In July 2016, the Veteran, through his representative, submitted a report from a private examiner.  The examiner opined that the Veteran was totally disabled as a result of his PTSD, and his condition was not expected to improve in the near future.

In view of the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD has resulted in total social and occupational impairment.  In this regard, the Board notes that the Veteran's social contacts are limited to his wife and daughters, and that he is prone to outbursts of anger and violence, to include homicidal ideation.  Further, he is unemployed and last worked in 2009 as a school teacher.  Such line of work, however, is no longer available to him due to his PTSD.  There are conflicting medical opinions regarding whether his service-connected PTSD renders him unemployable.  The May 2010 VA examiner opined that the Veteran might be able to do work that does not require him to be close to people.  In contrast, the Veteran's VA mental health provider stated that the Veteran was incapable of doing competitive full-time work, and a July 2016 private examiner deemed the Veteran to be totally disabled due to his PTSD.  As such, the Board finds the evidence to be in equipoise with respect to whether his PTSD has resulted in total occupational impairment so as to merit a rating of 100 percent.

Resolving doubt in favor of the Veteran, the weight of the evidence shows that the Veteran's PTSD has resulted in total social and occupational impairment.  Accordingly, the Board finds that his symptoms merit the maximum rating of 
100 percent under the schedular criteria.  38 C.F.R. § 4.130, DC 9434.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

In light of the 100 schedular grant, the Board finds that extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1) as moot.  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, as discussed above, the Board finds that the current total rating compensates the Veteran for the impairment he suffers and a combined rating under Johnson is also moot.

In sum, resolving doubt in favor of the Veteran on the material issue of total occupational and social impairment, the Board finds that the Veteran's PTSD merits a schedular rating of 100 percent during the entire appeal period.  38 C.F.R. § 4.3.

TDIU

A 100 percent schedular rating is a higher benefit than TDIU; thus, often, when a 100 percent schedular rating has been granted, a TDIU claim is moot.  This is not universally true, however, as recognized by the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, the Court reiterated that the Secretary is required to maximize benefits.  Id. at 294.  The Court held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular total rating to remain in effect.  Here, the Veteran is also service-connected for tinnitus, rated as 10 percent disabling, and for bilateral hearing loss, rated as noncompensable (being remanded below).  Nevertheless, it is clear from the facts of this particular case that the TDIU claim is predicated on solely on his service-connected PTSD disability rated at 100 percent disabling.  Based on the current facts (100 percent based only on PTSD and the ratings for tinnitus and hearing loss), the Board finds that special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) is not implicated.  Accordingly, in this instance the 100 percent schedular award moots the TDIU claim.  The TDIU matter is dismissed as a matter of law.  


ORDER

Entitlement to a schedular rating of 100 percent for PTSD is granted. 

The matter of entitlement to a TDIU is dismissed as moot.


REMAND

The Veteran seeks a higher rating for his service-connected bilateral hearing loss.  He underwent a VA examination in May 2010.  The Veteran feels that his hearing has worsened since the May 2010 VA examination.  See July 2016 Board hearing transcript at 9 (in VACOLS).  In this regard, he alluded to his incapacity to hear people, such as his wife and children, and their need to repeat themselves.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

VA treatment records were last associated with the claims file in October 2013 (in Virtual VA).  As such, it is plausible that there might be outstanding VA treatment records.  On remand, VA should attempt to obtain any such outstanding records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  After completing step#1, schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss disability.  The examiner should note review of the entire claims file, and conduct all appropriate tests and fully describe the functional effects caused by his bilateral hearing loss disability

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


